DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 3 should have the appropriate text in each box for clarity purposes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation " the at least one stationary localization system " in lines 2 and 3 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-6, & 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones (U.S. PGPub # 2019/0213438).

Re claim 1, Jones teaches:
A method for one of setting up and updating an environment map (at least paragraph 60, 157, & 170) 
and for ascertaining a position within the environment map based on a scan of an environment using electromagnetic radiation, comprising: (at least paragraph 24, 34, 123, 124, & 126)
Within paragraph 24, Jones teaches “The robot includes at least one sensor configured to obtain information about an environment, and a recognition module configured to recognize objects in the environment based on information provided by the at least one sensor.” In paragraph 34, 
Within paragraphs 123 & 124, Jones teaches the robot utilizing SLAM, dead reckoning, and obstacle detection. Jones states in paragraph 123: “The controller 706 constructs a two-dimensional map of the floor surface of the home 300, determines the robot pose on the map and determines positions of portions of the home 300 that the mobile cleaning robot 102 can traverse (e.g., unoccupied, traversable floor).”
Jones teaches various sensors utilizing electromagnetic radiation in at least paragraph 126.
ascertaining environment data by scanning the environment with the aid of at least one localization system using the electromagnetic radiation; (at least paragraph 126)
“In addition to VSLAM cameras, these localization sensors include, for example, contact sensors such as bump sensors, and non-contact time of flight sensors, such as lasers, volumetric point cloud sensors, point line sensors (e.g., a time of flight line sensor such as those made by PIXART), IR proximity sensors, light detection and ranging (LIDAR) sensors, and acoustic sensors. The localization sensors generate signals from which unique signatures, patterns, or features are extracted, particularly distinguishing non-traversable floor from traversable floor, or traversable floor space added to the expanding robot map as it is traversed by the mobile cleaning robot 102.” One having ordinary skill in the art recognizes that at least LIDAR sensors emit and receive electromagnetic radiation as a form of sensing.
collecting data pertaining to at least one wireless communications unit by the at least one localization system (at least paragraphs 101, 102, & 152)
Within Figure 3 and at least paragraphs 101, 102, & 152 Jones teaches the robot wirelessly communicating and receiving data from linked devices 328A & 328B.
allocating the ascertained environment data to one of at least one position and at least one section of the environment map; (at least paragraph 24, 34, 123, 124, & 126)
Within paragraph 24, Jones teaches the robot having “situational awareness” allowing it to obtain information about the environment, and navigate in the environment using a map.
Within paragraph 34, Jones teaches the robot can recognize which room its located in (i.e. kitchen, bedroom, bathroom).
Within paragraphs 123, 124, & 126, Jones teaches the utilization of SLAM and other localization techniques to determine a pose of the robot within a two-dimensional map of the home.
and on the basis of the collected data of the at least one wireless communications unit, operating one of an internal control unit and an external control unit of the localization system to plausibilize one of the at least one position and the at least one section of the environment map of the ascertained environment data (at least paragraphs 101, 102, & 152)
“The linked devices 328A, 328B may also emit signals received by sensors on the mobile cleaning robot 102. The mobile cleaning robot 102 uses signals generated by its sensors in response to the signals from the linked devices 328A, 328B to triangulate the position of the mobile cleaning robot 102. The emitted signals can be, for example, optical signals, acoustic signals, wireless signals, and other detectable signals whose intensities change as they propagate through the environment.” (paragraph 152)


Re claim 2, Jones teaches:
The method as recited in claim 1, further comprising: scanning the environment by one of at least one mobile unit and the at least one stationary localization system using the electromagnetic radiation. (at least paragraph 24, 34, 123, 124, & 126)
Within paragraph 24, Jones teaches “The robot includes at least one sensor configured to obtain information about an environment, and a recognition module configured to recognize objects in the environment based on information provided by the at least one sensor.” In paragraph 34, Jones teaches “The recognition module can be configured to determine whether the robot is located in a dining room, a kitchen, a bedroom, or a bathroom based on the information provided by the at least one sensor, and perform a cleaning task designed for the dining room, the kitchen, the bedroom, or the bathroom, respectively.” This shows the robot is capable of scanning the environment, and ascertaining a position within the environment.
Within paragraphs 123 & 124, Jones teaches the robot utilizing SLAM, dead reckoning, and obstacle detection. Jones states in paragraph 123: “The 
Jones teaches various sensors utilizing electromagnetic radiation in at least paragraph 126.

Re claim 3, Jones teaches:
The method as recited in claim 1, further comprising: updating an already established environment map at least regionally using filtered environment data in the one of the internal control unit and the external control unit. (at least paragraph 60, 157, & 170)
The environment data as taught by Jones is equivalent to the claimed “filtered environment data” because of the following teachings: 
“The mobile robot constructs a map of the environment and places the objects on the map. As the mobile robot navigates in the environment, the camera continues to capture images of the objects from various viewing angles and distances, and the neural network is updated (either using batch learning or continuous learning) using the new images. As the mobile robot spends more time in the environment, the neural network is trained with more images of the objects in the environment and the accuracy of recognizing the objects increases over time” (paragraph 60).
“Referring to FIG. 11, as the mobile robot 102 moves around the home 300 and performs the cleaning tasks, the mobile robot 102 updates the map to include various markers that it sees through the camera 120. For example, the markers may include one or more of a pattern 1100, a QR code 1102, and a beacon 1104. The mobile robot 102 recognizes the markers and places them on the map 116” (paragraph 157).
“As discussed above, when the robot 102 moves around the home 300 and performs the cleaning tasks, the robot 102 updates the map 116 to include various markers that it sees through the camera 120. The robot 102 knows the coordinates of the markers in the robot coordinate system. By using information about the markers, the robot 102 can perform coordinate transformation or triangulation to determine the positions of the objects”(paragraph 170).
From these exerts, it is shown that Jones does not teach simple environment data, and that the robot is constantly monitoring, updating, and refining the environment data, therefore covering the limitation “filtered environment data.”

Re claim 4, Jones teaches:
The method as recited in claim 3, wherein at least one section of the environment map is set up by the one of the internal control unit and the external control unit using the filtered environment data (at least paragraph 43 and 128)
Within paragraph 43,
Within paragraph 128, Jones teaches a map stored in a remote computing system.
Jones teaches an internal control unit within Figure 2 (control module 206), and teaches some processes being carried out through an external control unit within Figure 2 (remote computing system).
See at least paragraphs 60, 157, & 170 for environment scanning and updating map data.

Re claim 5, Jones teaches:
The method as recited in claim 1, further comprising: determining a position of the at least one localization system within the environment map by the one of the internal control unit and the external control unit based on the ascertained environment data of the environment (at least paragraph 24, 34, 123, & 124)
Within paragraph 24, Jones teaches “The robot includes at least one sensor configured to obtain information about an environment, and a recognition module configured to recognize objects in the environment based on information provided by the at least one sensor.” Jones also teaches an internal control unit within at least paragraph 24 (control module). In paragraph 34, Jones teaches “The recognition module can be configured to determine whether the robot is located in a dining room, a kitchen, a bedroom, or a bathroom based on the information provided by the at least one sensor, and perform a cleaning task designed for the dining room, the kitchen, the bedroom, or the bathroom, 
Within paragraphs 123 & 124, Jones teaches the robot utilizing SLAM, dead reckoning, and obstacle detection. Jones states in paragraph 123: “The controller 706 constructs a two-dimensional map of the floor surface of the home 300, determines the robot pose on the map and determines positions of portions of the home 300 that the mobile cleaning robot 102 can traverse (e.g., unoccupied, traversable floor).”

Re claim 6, Jones teaches:
The method as recited in claim 5, wherein the position of the at least one localization system is determined through a comparison of filtered environment data with one of a prepared environment map and an updated environment map. (at least paragraph 24, 34, 123, 124, & 126)
Within paragraph 24, Jones teaches “The robot includes at least one sensor configured to obtain information about an environment, and a recognition module configured to recognize objects in the environment based on information provided by the at least one sensor.” In paragraph 34, Jones teaches “The recognition module can be configured to determine whether the robot is located in a dining room, a kitchen, a bedroom, or a bathroom based on the information provided by the at least one sensor, and perform a cleaning task designed for the dining room, the kitchen, the bedroom, or the bathroom, 
Within paragraphs 123 & 124, Jones teaches the robot utilizing SLAM, dead reckoning, and obstacle detection. Jones states in paragraph 123: “The controller 706 constructs a two-dimensional map of the floor surface of the home 300, determines the robot pose on the map and determines positions of portions of the home 300 that the mobile cleaning robot 102 can traverse (e.g., unoccupied, traversable floor).”
Jones teaches various sensors utilizing electromagnetic radiation in at least paragraph 126.
The environment data as taught by Jones is equivalent to the claimed “filtered environment data” because of the following teachings: 
“The mobile robot constructs a map of the environment and places the objects on the map. As the mobile robot navigates in the environment, the camera continues to capture images of the objects from various viewing angles and distances, and the neural network is updated (either using batch learning or continuous learning) using the new images. As the mobile robot spends more time in the environment, the neural network is trained with more images of the objects in the environment and the accuracy of recognizing the objects increases over time” (paragraph 60).
“Referring to FIG. 11, as the mobile robot 102 moves around the home 300 and performs the cleaning tasks, the mobile robot 102 updates the (paragraph 157).
“As discussed above, when the robot 102 moves around the home 300 and performs the cleaning tasks, the robot 102 updates the map 116 to include various markers that it sees through the camera 120. The robot 102 knows the coordinates of the markers in the robot coordinate system. By using information about the markers, the robot 102 can perform coordinate transformation or triangulation to determine the positions of the objects”(paragraph 170).
From these exerts, it is shown that Jones does not teach simple environment data, and that the robot is constantly monitoring, updating, and refining the environment data, therefore covering the limitation “filtered environment data.”

Re claim 10, Jones teaches:
The method as recited in claim 1, wherein the data of the at least one wireless communications unit includes at least one of: 
identifying information, a signal strength with respect to the at least one wireless communications unit, (at least paragraphs 128 and 176)
“The mobile cleaning robot 102 roams the home 300 and uses radio frequency (RF) signatures, visual recognition, received signal strength and other methods to (paragraph 128)
“For example, as the robot 102 moves about the home 300, the robot 102 determines the Wi-Fi signal strength at various locations in the home 300 and records that information.” (paragraph 176)
a receiving angle between the at least one localization system and the at least one wireless communications unit, 
a runtime of a signal between the at least one localization system and the at least one wireless communications unit, (at least paragraph 101)
“Occupancy sensors for the linked devices 328A, 328B include one or more of, for example, a passive or active transmissive or reflective infrared sensor, a time-of-flight or triangulating range sensor using light, sonar, or radio frequency, a microphone to recognize sounds or sound pressure characteristic of occupancy, an airflow sensor, a camera, a radio receiver or transceiver to monitor frequencies and/or Wi-Fi frequencies for sufficiently strong receive signal strength, a light sensor capable of detecting ambient light including natural lighting, artificial lighting, and light emitted from a mobile computing device (e.g., the mobile computing device 104), and/or other appropriate sensors to detect the presence of the user 10 or other occupants within the home 300.” (paragraph 101)
and an overlap combination between a plurality of wireless communications units.


Re claim 11, Jones teaches:
A localization system for one of setting up and updating an environment map (at least paragraph 60, 157, & 170)
 and for ascertaining a position within the environment map based on a scan of an environment using electromagnetic radiation, comprising: (at least paragraph 24, 34, 123, 124, & 126)
Within paragraph 24, Jones teaches “The robot includes at least one sensor configured to obtain information about an environment, and a recognition module configured to recognize objects in the environment based on information provided by the at least one sensor.” In paragraph 34, Jones teaches “The recognition module can be configured to determine whether the robot is located in a dining room, a kitchen, a bedroom, or a bathroom based on the information provided by the at least one sensor, and perform a cleaning task designed for the dining room, the kitchen, the bedroom, or the bathroom, respectively.” This shows the robot is capable of scanning the environment, and ascertaining a position within the environment.
Within paragraphs 123 & 124, Jones teaches the robot utilizing SLAM, dead reckoning, and obstacle detection. Jones states in paragraph 123: “The controller 706 constructs a two-dimensional map of the floor surface of the home 300, determines the robot pose on the map and determines positions of 
Jones teaches various sensors utilizing electromagnetic radiation in at least paragraph 126.
at least one radiation source for generating the electromagnetic radiation for scanning an environment; (at least paragraph 126)
Within at least paragraph 126, 
at least one receiving unit for receiving the electromagnetic radiation reflected by the environment; (at least paragraph 126)
Within at least paragraph 126, Jones teaches: “The localization sensors, in some examples, include sensors on the mobile cleaning robot 102 capable of generating signals in response to detection of walls and objects in the environment that occupy non-traversable floor space. In addition to VSLAM cameras, these localization sensors include, for example, contact sensors such as bump sensors, and non-contact time of flight sensors, such as lasers, volumetric point cloud sensors, point line sensors (e.g., a time of flight line sensor such as those made by PIXART), IR proximity sensors, light detection and ranging (LIDAR) sensors, and acoustic sensors. The localization sensors generate signals from which unique signatures, patterns, or features are extracted, particularly distinguishing non-traversable floor from traversable floor, or traversable floor space added to the expanding robot map as it is traversed by the mobile cleaning robot 102.” One having ordinary skill in the art recognizes that the sensors taught within this exert generate and receive electromagnetic radiation for scanning the environment.
at least one antenna unit for collecting information of at least one external wireless communications unit (at least paragraph 137, and Figure 8 item 850)
and an internal control unit for controlling the at least one radiation source and for storing and evaluating data of the at least one receiving unit and the at least one antenna unit (at least paragraphs and Figure 8 item 706)

Re claim 12, Jones teaches:
The localization system as recited in claim 11, further comprising: an external server unit (at least paragraph 90 and Figure 2 item 204)
having an external control unit (at least paragraph 90, 147, and 197)
wherein the collected information is able to be transmitted via a communications link from the internal control unit to the external control unit (at least paragraph 132 and Figure 2 items 218 and 220)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. PGPub # 2019/0213438)

Re claim 7, Jones does not explicitly teach:
The method as recited in claim 1, wherein the localization system uses a SLAM algorithm based on data of the at least one wireless communications unit for one of setting up and 

Jones teaches localization using a SLAM algorithm in at least paragraphs 123 and 124: “The controller 706 uses signals from its sensor system to generate a map of the home 300 by tracking and updating positions and orientations of the mobile cleaning robot 102 over time. The mapping sensors include, for example, simultaneous localization and mapping (SLAM) sensors, dead reckoning sensors, and obstacle detection and avoidance (ODOA) sensors. The controller 706 constructs a two-dimensional map of the floor surface of the home 300, determines the robot pose on the map and determines positions of portions of the home 300 that the mobile cleaning robot 102 can traverse (e.g., unoccupied, traversable floor).”
Jones also teaches localization / triangulation using wireless communication in at least paragraphs 101, 102, & 152: “The linked devices 328A, 328B may also emit signals received by sensors on the mobile cleaning robot 102. The mobile cleaning robot 102 uses signals generated by its sensors in response to the signals from the linked devices 328A, 328B to triangulate the position of the mobile cleaning robot 102. The emitted signals can be, for example, optical signals, acoustic signals, wireless signals, and other detectable signals whose intensities change as they propagate through the environment.” (paragraph 152)
Jones teaches setting up a map and updating a map in at least paragraphs 60, 157, & 170, and ascertaining a position of the device on said map in at least paragraphs 24, 34, 123, & 124.




Re claim 8, Jones does not explicitly teach:
The method as recited in claim 7, wherein the data of the at least one wireless communications unit is used for filtering location hypotheses of the SLAM algorithm.

Jones teaches localization using a SLAM algorithm in at least paragraphs 123 and 124: “The controller 706 uses signals from its sensor system to generate a map of the home 300 by tracking and updating positions and orientations of the mobile cleaning robot 102 over time. The mapping sensors include, for example, simultaneous localization and mapping (SLAM) sensors, dead reckoning sensors, and obstacle detection and avoidance (ODOA) sensors. The controller 706 constructs a two-dimensional map of the floor surface of the home 300, determines the robot pose on the map and determines positions of portions of the home 300 that the mobile cleaning robot 102 can traverse (e.g., unoccupied, traversable floor).”
Jones also teaches localization / triangulation using wireless communication in at least paragraphs 101, 102, & 152: “The linked devices 328A, 328B may also emit signals received by sensors on the mobile cleaning robot 102. The mobile cleaning robot 102 uses signals generated by its sensors in response to the signals from the linked devices 328A, 328B to (paragraph 152)

	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Jones to include the data gathered from the wireless communications unit within the SLAM algorithm on the robot to further enhance the accuracy, triangulation, and map matching abilities of the robot. 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. PGPub # 2019/0213438) in view of Koshy (U.S. PGPub # 2019/0086212).

Re claim 9:
The method as recited in claim 1, wherein the data of the at least one wireless communications unit are used by the one of the internal control unit and the external control unit for one of setting up and updating a location-dependent signature map of the at least one wireless communications unit.

Jones teaches:
Data from wireless communications units (at least paragraphs 101, 102, & 152)
An internal control unit within Figure 1 (control module 206), and teaches some processes being carried out through an external control unit within Figure 2 (remote computing system).
Setting up and updating a map (at least paragraph 60, 157, & 170)
Utilizing and recognizing radio frequency signatures and using them to setup a map (at least paragraph 128)

Jones does not teach “at least one wireless communications unit are used by the one of the internal control unit and the external control unit for one of setting up and updating a location-dependent signature map of the at least one wireless communications unit.”

However, Koshy does teach “at least one wireless communications unit are used by the one of the internal control unit and the external control unit for one of setting up and updating a location-dependent signature map of the at least one wireless communications unit” in at least paragraphs 43, 51, 61, and 63:
“As discussed above, the wireless access point/user device relative positioning information collected by each user device from the wireless access point devices at each indoor space location (e.g., the indoor space locations 602, 604, and any other indoor space locations traversed by the user 600) in the indoor space 200 provides a unique “wireless location signature” or combination of information that may be utilized to define that indoor space location, and the navigation path engine 404 to use a collection of wireless location signatures received from a user device (i.e., a collection of indoor (paragraph 51)
“The navigation path engine 404 may then access that application, recognize that area identification information, associate that area identification information with the user device 300, and use that information to determine the identity of the associated area on the indoor space map 800 that corresponds to the current location of the user device 300 (which is defined by a unique wireless location signature as discussed above).” (paragraph 61)

Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Jones in view of Koshy to include the wireless location signature within the invention of Jones in order to further enhance the accuracy, triangulation, and map matching abilities of the robot. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Douillard (U.S. PGPub # 2017/0124781)
Douillard teaches an analogous system utilizing various electromagnetic radiation sensors to set up a map, update a map, and localize within the map.
Castorena (U.S. Patent # 10739459)
Castorena teaches an analogous system utilizing various electromagnetic radiation sensors to set up a map, update a map, and localize within the map.
Luo (U.S. PGPub # 2019/0065863)
Lou teaches an analogous system utilizing various electromagnetic radiation sensors to set up a map, refining the map, and other map matching techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W SIMCOX whose telephone number is (571)272-5297.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.W.S./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666